Citation Nr: 0828355	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-44 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1957 to January 
1961.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which, in part, reopened the previously-
denied claim of entitlement to service connection for 
bilateral hearing loss and denied it on the merits.  At that 
time the RO also denied the veteran's claim of entitlement to 
service connection for tinnitus.  The veteran perfected an 
appeal of this decision.

Matters not on appeal

In a December 2007 facsimile letter, the veteran indicated 
that he no longer wished to pursue his appeal as to the 
issues of entitlement to increased disability ratings for 
service-connected right shoulder and cervical spine 
disorders.  Those issues, accordingly, are no longer on 
appeal and are not before the Board.  
See 38 C.F.R. § 20.204 (2007).

Clarification of issues on appeal

In the above-referenced December 2007 facsimile letter, the 
veteran also stated that he wanted to continue his appeal on 
his "hearing."  The RO interpreted this statement to mean 
that the veteran was not continuing his appeal of the issue 
of entitlement to service connection for tinnitus.  The RO 
only certified the issue of entitlement to service connection 
for bilateral hearing loss to the Board.  However, in the 
July 2008 Appellant's Brief, the veteran's representative 
stated that the veteran did not withdraw the issue of 
tinnitus, noting that the veteran's statement that he wished 
to continue his appeal on his "hearing" was intended to 
include the related issue of tinnitus.  Accordingly, the 
Board has included the issue of entitlement to service 
connection for tinnitus in its consideration of the veteran's 
appeal.

Remanded issues

As will be discussed below, the issue of the veteran's 
entitlement to service connection for bilateral hearing loss 
is being reopened by the Board due to the receipt of new and 
material evidence.  That issue, along with the veteran's 
claim of entitlement to service connection for tinnitus, is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  In a March 1991 decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  A timely appeal as to that issue was not 
perfected.

2.  The evidence associated with the claims folder subsequent 
to RO's March 1991 rating decision pertains to a medical 
nexus between alleged in-service acoustic trauma and current 
bilateral hearing loss, which was not established at the time 
of the prior final denial.  The additionally received 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's March 1991 decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the March 1991 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss; therefore, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  Implicit in his claim is the 
contention that new and material evidence which is sufficient 
to reopen the claim has been received. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The VCAA duty 
to notify currently applies to the issue on appeal; the 
standard of review and duty to assist provisions, however, do 
not apply to the previously-denied claim for service 
connection for bilateral hearing loss unless such is 
reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Board observes that the veteran was 
informed of the evidentiary requirements for service 
connection in a letter from the RO dated October 16, 2003, 
including evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  The October 2003 letter also informed the veteran 
that presumptive service connection could be established for 
certain chronic disabilities "which become evident within a 
specific period of time after discharge from service."

The Board notes that the veteran was not provided with the 
notice relating to new and material evidence required by the 
recent case of Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, inasmuch as the Board is granting the claim to 
reopen the prior denied claim of service connection for 
bilateral hearing loss, the need for such notice has become 
moot.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the October 2003 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  The October 2003 VCAA 
letter indicated that outpatient treatment records from the 
VA Medical Center in Oklahoma City had been associated with 
the claims folder.  The veteran was also advised in the 
letter that a VA examination would be provided if necessary 
to decide his claim.  With respect to private treatment 
records, the October 2003 letter informed the veteran that VA 
would make reasonable efforts to obtain non-Federal evidence.  
Included with the letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran complete such so that the RO 
could obtain private records on his behalf.  

The October 2003 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in original letter]
The Board also notes that the veteran was asked in the 
October 2003 letter to send any medical reports that he had.  
This request complies with the "give us everything you've 
got" requirement contained in 38 C.F.R. § 3.159 (b) in that 
the RO informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1) is not in dispute, and the veteran 
has been provided with specific notice of elements (2) and 
(3) in the October 2003 VCAA letter, as discussed above.  The 
veteran received notice as to elements (4) and (5), degree of 
disability and effective date via a March 2006 letter.  
The Board further notes that neither the veteran or his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The veteran has not requested a 
personal hearing.

Accordingly, the Board will proceed to a decision as to 
whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for bilateral hearing loss.  
As noted in the Introduction, the veteran's claim for 
tinnitus is being remanded for additional development.



Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen was initiated in September 2003, the claims 
will be adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  He contends that he was exposed to 
acoustic trauma in service when he worked around heavy 
equipment in the repairs, maintenance, and roads department 
of the Air Force.  Implicit in his claims is the contention 
that new and material evidence has been received which is 
sufficient to reopen the claim.   

The most recent decision denying service connection for 
bilateral hearing loss was an unappealed March 1991 RO 
decision.  

At the time of that decision, the only evidence of record was 
the veteran's service records.  His DD Form 214 and his 
service personnel records confirm that his military 
occupational specialty was as a roads and grounds specialist.  
Included among the veteran's service medical records was the 
veteran's January 1961 separation physical examination, which 
showed that his hearing was normal.  The RO denied service 
connection for bilateral hearing loss because such was not 
incurred in or aggravated during service.  

The RO's denial in March 1991 was predicated on the absence 
of an in-service disease or injury [Hickson element (2)].  In 
addition, Hickson element (3), medical nexus, was also 
necessarily lacking.  That decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  

As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e. after 
March 1991) evidence bears directly and substantially upon 
the specific matter under consideration, namely whether the 
veteran has evidence of an in-service disease or injury or 
medical nexus.  See 38 C.F.R. § 3.156 (2007).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
has been received.  

The evidence added to the veteran's claims folder since that 
time consists of the December 2005 VA fee-basis examination 
report; VA outpatient records; a February 2005 letter from a 
private audiologist; and the veteran's written statements 

In the above-referenced February 2005 letter, private 
audiologist J.M. opined that it was as likely as not that the 
veteran's bilateral hearing loss was the result of noise 
exposure while serving in the military.  As noted above, for 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This evidence can therefore be considered "new" in 
that it was not previously considered by the RO and 
"material" because it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156 (2007). 

Accordingly, new and material evidence has been submitted, 
and the veteran's claim for entitlement to service connection 
claim for bilateral hearing loss is reopened.  

Additional comments

As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

In addition, the standard of review changes at this point.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).  In evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus 
presumption of credibility no longer attaches.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim]. 




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.  The Board 
notes that this remand encompasses both issues on appeal.

The opinions of the December 2005 VA fee-basis examiner and 
private audiologist J.M. are conclusory and do not adequately 
explain the reasons and basis behind their opinions.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
Furthermore, there is no indication that either examiner 
reviewed the service medical records in rendering their 
opinions.

The record on appeal thus presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the 
relationship, if any, between currently identified bilateral 
hearing loss and tinnitus and the veteran's period of active 
service from April 1957 to January 1961, including the 
veteran's claimed noise exposure therein.  These questions 
must be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a medical 
professional to review the veteran's VA 
claims folder and to provide an 
opinion, with supporting rationale, as 
to whether it is as least as likely as 
not that the veteran's current 
bilateral hearing loss and tinnitus are 
related to his military service, 
including alleged noise exposure 
therein.  If the reviewing professional 
determines that physical examination 
and/or diagnostic testing of the 
veteran are necessary, such should be 
scheduled.  The reviewing medical 
professional should provide an 
explanation for the opinion.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  
If the benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


